It is insisted in support of the motion that it did not appear that the justice court had jurisdiction of Saxon's suit, and therefore that the county court never acquired power to hear and determine it. The contention is on the theory that the suit was also to foreclose a mortgage made to secure the $125 sued for, and that the value of the property mortgaged was not shown in the pleadings not to be in excess of $200. But the suit was not against Gibson so far as it was to foreclose the mortgage. The recovery sought and had against him was only for the amount of the debt sued for, which was within the jurisdiction of the Justice court. The case is ruled by Mercantile Co. v. Raney Co. (Tex.Civ.App.) 154 S.W. 317, where, on similar facts, a judgment against one sued for damages for conversion in a sum the court had jurisdiction of was affirmed notwithstanding it did not appear that the court had jurisdiction of the suit so far as it was to foreclose a mortgage as against other parties to the suit.
The motion is overruled. *Page 1069